In an action for injunctive relief and damages upon the ground that the defendants allegedly misappropriated and utilized the plaintiff’s trade secrets for the manufacture of cellophane and masking tape, the two corporate defendants and the two individual defendants, Cohen and Shalita, appeal from an order of the Supreme Court, Westchester County, dated October 30, 1961 which (a) approved the Referee’s interpretation of the injunctive provisions of the amended interlocutory judgment (see 23 Misc 2d 671, affd. 15 A D 2d 960), and (b) denied said defendants’ motion to vacate the Referee’s decision, dated February 8,1961, such decision being based on a finding that, after September 14, 1959, said defendants used the substantial equivalent of the manufacturing processes which they had been enjoined from using under the interlocutory judgment. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.